Pfizer-Nexvet CONFIDENTIAL

EXECUTION COPY

 

Exhibit 10.1

NON-EXCLUSIVE PATENT LICENSE AGREEMENT

by and between

PFIZER INC.

and

NEXVET IRELAND LIMITED

Dated as of

February 1, 2017

 

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

NON-EXCLUSIVE PATENT LICENSE AGREEMENT

This Non-Exclusive Patent License Agreement (the “Agreement”) is made as of
February 1, 2017 (the “Effective Date”) by and between Pfizer Inc. a corporation
organized under the laws of Delaware, having its principal place of business at
235 East 42nd Street, New York, NY 10017, USA (hereinafter “Licensor”) on behalf
of itself and its Affiliates, and Nexvet Ireland Limited organized and existing
under the laws of the Republic of Ireland and doing business at Unit 5, Sragh
Technology Park, Rahan Road, Tullamore, Co. Offaly, R35 FR98, Ireland
(hereinafter “Licensee”).

WHEREAS, Licensor has the right to grant licenses under the Licensed Patents;

WHEREAS, Licensee wishes to obtain a non-exclusive license under the Licensed
Patents, to develop, make, have made, use, import and sell Licensed Products;

WHEREAS, Licensor is willing to grant such a license to Licensee on the terms
and conditions of this Agreement;

WHEREAS, Licensee is a wholly owned subsidiary of Nexvet Biopharma plc
(“Guarantor”), and Guarantor has on this date executed a letter guaranteeing all
amounts owed by Licensee to Licensor under the terms and subject to the
conditions set forth in this Agreement;

NOW, THEREFORE, Licensor and Licensee have agreed as follows:

1.

DEFINITIONS

The following terms shall have the meanings indicated in this Agreement:

 

1.1.

“Affiliate” means any Person controlled by, controlling, or under common control
with either Licensee or Licensor.  For this purpose, “control” means direct or
indirect beneficial ownership of at least fifty percent (50%) interest in the
voting stock (or the equivalent) of such Person or having the right to direct,
appoint or remove a majority or more of the members of its board of directors
(or their equivalent), or having the power to control the general management of
such Person, by contract, law or otherwise.  Notwithstanding the foregoing, the
term “Affiliate” shall not include Persons in which a Party or its Affiliates
owns a majority of the ordinary voting to elect a majority of the board of
directors or other governing body, but is restricted from electing such majority
by contract or otherwise, until such time as such restrictions are no longer in
effect.

 

1.2.

“Agreement” means this Non-Exclusive Patent License Agreement, including all
Schedules hereto.

 

1.3.

“Applicable Law” means any applicable law, statute, rule, regulation, order,
judgment or ordinance of any governmental authority.

 

1.4.

“Bankruptcy Event” means, with respect to a specified Person, (a) the filing by
such Person in any court or agency, pursuant to any statute or regulation of any

 

1

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

state or country, a petition in bankruptcy or insolvency or for reorganization
or for the appointment of a receiver or trustee of such Person or of its assets,
(b) the filing against such Person of an involuntary petition for any bankruptcy
or insolvency proceeding which petition is not dismissed within [***] days after
filing, (c) the making by such Person of an assignment for the benefit of its
creditors, (d) the taking of possession of any material part of the assets of
such Person by a lien holder or other encumbrancer, or (e) the levy or
enforcement of any distress, execution or other process upon or against any of
the material assets of such Person.

 

1.5.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York, New York or Dublin, Ireland are authorized
or required by Applicable Law to remain closed.

 

1.6.

“Calendar Quarter” means any quarter ending at the end of March, June, September
and December, respectively.

 

1.7.

“Calendar Year” means each calendar year.

 

1.8.

“Confidential Information” means, (i) the terms of this Agreement including all
Schedules and (ii) with respect to any Party (“Disclosing Party”), any
information relating to the Licensed Product(s) that is disclosed in writing or
by email to the other Party (“Receiving Party”) during the Term of this
Agreement, but shall not include information that:

 

(a)

the Receiving Party or any of its Affiliates owned or controlled prior to
receipt from the Disclosing Party, or

 

(b)

is or becomes public through no breach of this Agreement by the Receiving Party
or any of its Affiliates, or

 

(c)

is hereafter developed by the Receiving Party or any of its Affiliates
independent of any disclosure from the Disclosing Party as evidenced by
competent written proof, or

 

(d)

the Receiving Party or any of its Affiliates obtains from a third party Person
not under confidentiality obligation to the Disclosing Party.

 

1.9.

“Effective Date” is defined hereinabove.

 

1.10.

“Field” means the treatment, control, or prevention of any disease or condition
in cats, dogs and horses.

 

1.11.

“Foreign Exchange Rate” means the rate at which sales recorded in local
currencies are converted to U.S. dollars, the conversion to be performed in a
manner consistent with Licensee’s normal practices used to prepare its audited
financial statements for external reporting purposes, provided that such
practices use a customary accepted source of published exchange rates.

 

1.1.



 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

2

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

 

1.12.

“Indemnitee” is defined in Section 5.1.

 

1.13.

“Infringer” is defined in Section 4.2.

 

1.14.

“Licensed Patents” means all (a) patents and patent applications listed on
Schedule 1.14, (b) divisional, continuation, substitution, national and regional
applications therefrom and renewals thereof, (c) patents-of-addition,
re-examinations, reissues and extensions or restorations by existing or future
extension or restoration mechanisms, including patent term adjustments, patent
term extensions, supplementary protection certificates and the equivalent
thereof, and (d) Unites States and foreign counterparts of any of the foregoing.

 

1.15.

“Licensed Product(s)” means on a country-by-country basis any veterinary product
containing as the sole active biological pharmaceutical ingredient(s) targeting
Nerve Growth Factor (NGF) an antibody (or antibodies) as described in Schedule
1.15, the development, manufacture, use, sale or importation of which product
would, absent the license granted by Licensor to Licensee herein, infringe or
contribute to the infringement of or induce a Third Party to infringe any Valid
Claim in any Licensed Patent in that country, provided that where a Licensed
Product is manufactured in a country where an unexpired Valid Claim which covers
such manufacture exists, and the Licensed Product is not sold in such country of
manufacture but is sold in a country or countries in which no Valid Claim
exists, the proceeds of such sales in the country or countries in which no Valid
Claim exists shall be included in calculating Net Sales for the purpose of
determining the royalty payments due to Licensor.

 

1.16.

“Major Market” means the United States, Japan, and any country that is a member
of the European Union as of the Effective Date of this Agreement.

 

1.17.

“Net Sales” means, with respect to all Licensed Products distributed or sold in
the Territory to Third Parties by Licensee, its Affiliates or any of its or
their Sublicensees, gross receipts from sales of such Licensed Products in the
Territory, less in each case (a) sales returns and allowances actually paid,
granted or accrued, including trade, quantity and cash discounts and other
adjustments, including those granted on account of price adjustments, returns,
rebates or similar payments granted or given to wholesalers or other
institutions, (b) customs or excise duties, valued-added taxes, sales taxes,
consumption taxes and other taxes (except income taxes) or duties relating to
sales provided such items are recorded in gross sales, and (c) freight and
insurance costs provided such deductions for freight and insurance costs do not
exceed [***]% of gross sales if and to the extent such costs are included in the
gross invoiced sales price of the Licensed Product or are otherwise directly
incurred by Licensee.  For sake of clarity, in order to avoid double payment of
royalty on Net Sales of specific units of Licensed Product, gross receipts from
sales by Licensee to a Sublicensee (or by a Licensee’s Affiliate to a
Sublicensee) under the terms of a supply, license or other agreement will not be
included in Net Sales, provided that such gross receipts from sales, as well as
permitted deductions from gross sales allowed

 

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

3

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

under this definition, by such Sublicensee are included in and reported to
Licensor as Net Sales.  For further clarity and avoidance of doubt, sales of
Licensed Products by Licensee, its Affiliates or any Sublicensee to a
distributor or other reseller, including (without limitation) as defined in
Section 2.1.1(b), in a given country shall be considered a sale to a Third
Party, and gross receipts of such sales shall be included in calculating Net
Sales.  Net Sales shall be determined from the books and records of the Licensee
or the applicable Licensee’s Affiliates or Sublicensees maintained in accordance
with the United States Generally Accepted Accounting Principles consistently
applied.

 

1.18.

“Party” means the Licensor or the Licensee and their respective successors and
permitted assigns.

 

1.19.

“Person” means any natural person or legal entity.

 

1.20.

“Regulatory Approval” means, with respect to a Licensed Product in any country
or jurisdiction, all approvals, registrations, licenses and authorizations that
are required by the applicable Regulatory Authority to market and sell such
Licensed Product in such country or jurisdiction.

 

1.21.

“Regulatory Authority” means any governmental agency or authority responsible
for granting Regulatory Approvals for a Licensed Product in the Territory.

 

1.22.

“Royalty Payments” is defined in Section 3.1.3.

 

1.23.

“Sublicensee” means a Third Party that has entered or enters into, whether prior
to or after the Effective Date of this Agreement, a bona fide license agreement
with Licensee, including (without limitation) a sublicense agreement under
Section 2.1.1, to develop, make, use, sell, promote or import Licensed
Products.  For avoidance of doubt, Virbac is deemed to be a Sublicensee of the
Licensee for the purposes of this Agreement pursuant to the terms of a Master
Collaboration, Supply and Distribution Agreement dated November 26, 2014 between
Virbac and the Licensee (the “Virbac License”).

 

1.24.

“Term” is defined in Section 6.1.

 

1.25.

“Third Party” means any Person or entity other than Licensee, Licensor or any of
their respective Affiliates.

 

1.26.

“Territory” means all countries in the world.

 

1.27.

“Valid Claim” means any claim of any issued and unexpired Licensed Patent that
has not been held permanently revoked, deemed unenforceable or invalid by a
decision of a court or other government agency of competent jurisdiction, which
decision is unappealable or unappealed within the time allowed for appeal.

 

1.1.



 

4

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

2.

LICENSE

 

2.1.

Grant of License.  Licensor hereby grants to Licensee for the Term of this
Agreement a non-exclusive, royalty bearing license under the Licensed Patents,
with the limited right to grant sublicenses only as set forth in Section 2.1.1,
to develop, have developed, make, have made, use, offer to sell, sell, have
sold, import and have imported Licensed Products in the Territory for use in the
Field.  In addition to the other terms and conditions of this Agreement, the
license granted hereby is subject to the following:

 

2.1.1.

Sublicensing.  Notwithstanding anything herein to the contrary, Licensee shall
have the right to grant sublicenses only to (a) Licensee’s Affiliates and (b)
any Sublicensee; provided, however, that (i) Licensee shall always be
responsible for the actions and obligations relevant to this Agreement of every
(a) and (b) as if such actions and obligations were carried out by Licensee
itself, including (without limitation) the payment of any royalties or other
payments provided for hereunder, (ii) all sublicenses granted hereunder to each
(a) and (b) after the Effective Date of this Agreement shall be in writing,
consistent with and subject to the terms and conditions of this Agreement,
include Licensor as a third party beneficiary, and provide for an automatic
termination of the sublicense in case of termination or expiry of the license
granted under this Agreement for whatever reason, and (iii) Licensee shall
inform Licensor in writing about any sublicense to any (a) or (b) after the
Effective Date of this Agreement, including the name of the Affiliate or
Sublicensee, within [***] days of the signing of any such sublicense
agreement.  A sublicense granted under this Section 2.1.1 shall not be further
sublicensed.  For clarity, the Virbac License shall not be subject to subsection
(ii) above, but shall be subject to subsection (i); but in the event of any
amendments to the Virbac License entered after the Effective Date of this
Agreement, the Virbac License shall be subject to subsections (i), (ii) and
(iii).

 

2.1.2.

No other License.  Licensee understands and agrees that no license under any
patent or patent application other than Licensed Patents, or under any know-how,
is or shall be deemed to have been granted under this Agreement, either
expressly or by implication, estoppel or otherwise other than the license
expressly granted by the provision of Section 2.1 above.

 

2.1.3.

Milestone Notification.  Licensee shall notify Licensor in writing within [***]
days upon achievement of any milestone as described in Section 3.1.2.

3.

PAYMENTS AND OTHER CONSIDERATION

 

3.1.

Payments.  Licensee shall make the following payments to Licensor as
consideration for the rights granted by Licensor hereunder:

 

1.1.



 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

5

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

 

3.1.1.

Licensing Fee.  Licensee shall within [***] days of the Effective Date pay
Licensor a non-refundable, non-creditable licensing fee of [***] in immediately
available funds to Licensor’s bank account:

Bank Name:

[***]

Bank Country:

[***]

Bank Address:

[***]

Bank Account Number:

[***]

Routing / ABA Number:

[***]

 

 

3.1.2.

Milestone Payments.  Licensee shall pay to Licensor the following
non-refundable, non-creditable milestone payments, each such payment to be paid
only once, at the time when a Licensed Product reaches a milestone described
below:

 

(i)

upon receiving the first Regulatory Approval of the first Licensed Product for
the first of cats or dogs in a Major Market:  [***];

 

(ii)

upon receiving the first Regulatory Approval of the first Licensed Product for
the second of cats or dogs in a Major Market:  [***];

 

(iii)

upon receiving the first Regulatory Approval of the first Licensed Product for
horses in a Major Market:  [***];

 

(iv)

if, at any time up to and including the first anniversary of the first U.S.
Regulatory Approval of a Licensed Product for cats or dogs, cumulative global
Net Sales of all Licensed Products exceed [***]:  [***]; and

 

(v)

if, at any time up to and including the first anniversary of the first U.S.
Regulatory Approval of a Licensed Product for horses, cumulative global Net
Sales of all Licensed Products exceed [***]:  [***].

Each such milestone payment shall be due and payable to Licensor within [***]
days of the date such milestone is achieved (whether achieved by or on behalf of
Licensee or any of its Affiliates or permitted Sublicensees).  Licensee shall
remit to Licensor each such milestone payment in immediately available funds to
an account designated in writing by Licensor.  The total of all payments that
will be payable under

 

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

this Section 3.1.2 (provided each of the milestones (i) through (v) is achieved)
is [***] for all Licensed Products.

 

3.1.3.

Royalties.  Licensee shall pay or cause to be paid to Licensor royalties equal
to the Applicable Percentage (set forth below) on aggregate Net Sales of
Licensed Products by Licensee or any of its Affiliates, or permitted
Sublicensees (“Royalty Payments”) on a country-by-county basis in the Territory
during each Calendar Year after Regulatory Approval.

Net Sales of Licensed Products

Applicable Percentage

(1)Net Sales of all Licensed Products, collectively, up to and including US
[***] per Calendar Year

[***]

(2)Net Sales of all Licensed Products, collectively, above US [***], up to and
including US [***]

[***]

(3)Net Sales of all Licensed Products, collectively, above US [***]

[***]

 

No multiple royalties shall be payable because a Licensed Product, its
manufacture, use or sale is or shall be covered by more than one Valid Claim of
a patent included in the Licensed Patents or more than one patent under the
Licensed Patents.  Royalty Payments shall be made in accordance with the
provisions set forth in Section 3.1.6.

 

3.1.4.

Records.  During the Term of this Agreement and for [***] years thereafter,
Licensee shall (and shall cause its Affiliates and permitted Sublicensees to)
keep complete and accurate records of sales of Licensed Products and such other
matters as may affect the determination of any amount payable to Licensor
hereunder in sufficient detail to enable certified public accountants engaged by
Licensor to determine any amounts payable to Licensor under this
Agreement.  Licensee shall (and shall cause its Affiliates and permitted
Sublicensees to) permit certified public accountants engaged by Licensor, at
Licensor’s expense (except as provided below), to examine not more than once in
any [***] month period its books, ledgers, and records during regular business
hours for the purpose of and to the extent necessary to verify any report
required under this Agreement or the accuracy of any amount payable hereunder
for a [***] year period after the royalty period to which such records
relate.  Should any examination conducted by Licensor or its representatives
pursuant to the provisions of this paragraph result in an increase of more than
[***] of any payment due Licensor hereunder, Licensee, in addition to any
amounts that may be due Licensor, shall be obligated to reimburse any
out-of-pocket expenses incurred by

 

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

7

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

Licensor with respect to such examination within [***] days after receipt of an
invoice therefore from Licensor and the limitation to examine the books ledger
and records only once in a [***] month period shall no longer apply.

 

3.1.5.

Royalty Reports.  Within [***] days after the Calendar Quarter of each year
after Regulatory Approval, Licensee shall deliver to Licensor a true and
accurate report, giving such particulars of all sales of Licensed Products by
Licensee, its Affiliates and permitted Sublicensees during the preceding
Calendar Quarter under this Agreement as are pertinent to an accounting for any
Royalty Payments hereunder.  Each such report will contain at least the
following information:  (a) the number and kind of Licensed Products sold in
each country, (b) total gross invoice amounts for each such Licensed Product
sold in each country, (c) deductions applicable to determine Net Sales in each
country’s currency, (d) the calculation of the total amount due to Licensor for
the preceding Calendar Quarter, and (e) the Foreign Exchange Rate used to
convert net invoice amounts recorded in currencies other than the U.S. Dollar to
U.S. Dollars for the applicable accounting period.  For purposes of determining
when a sale of a Licensed Product occurs, the sale shall be deemed to occur on
the date of invoice to the purchaser of the Licensed Product.  Sales proceeds of
a Licensed Product manufactured in a country where an unexpired Valid Claim
which covers such manufacture exists, even if the Licensed Product is not sold
in such country of manufacture, shall be included in calculating the Royalty
Payments due to Licensor.  All payments shall be made in United States (U.S.)
Dollars.

 

3.1.6.

Payments.  Within [***] days of the end of each Calendar Quarter in which any
Net Sales occur, Licensee shall calculate the Royalty Payments owed to Licensor
and shall remit to Licensor by wire transfer via immediately available funds in
U.S. Dollars the amount owed to Licensor to credit the bank account set forth
below or such other bank account as designated by Licensor in writing to
Licensee at least [***] days before payment is due.  Any payment which falls due
on a date which is not a Business Day may be made on the next succeeding
Business Day.

Bank Name:

[***]

Bank Country:

[***]

Bank Address:

[***]

Bank Account Number:

[***]

Routing / ABA Number:

[***]

 

 

3.1.7.

Forecast Royalty Reports.  At least [***] days prior to the start of each
Calendar Year [***], Licensee shall provide to

 

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

8

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

Licensor a non-binding three (3) year forecast of Royalty Payments that are
anticipated to be made to Licensor pursuant to Section 3.1.3, which shall be
reported on a Calendar Quarter basis for the first year and on a Calendar Year
basis for the second and third years.

 

3.1.8.

Withholding Taxes.  It is understood and agreed between the Parties that any
payments made under this Agreement are exclusive of any value added or similar
tax (“VAT”), which shall be added thereon as applicable.  In the event any
payments made by Licensee to Licensor pursuant to this Agreement become subject
to withholding taxes under the laws or regulation of any jurisdiction, Licensee
shall deduct and withhold the amount of such taxes for the account of Licensor
to the extent required by Applicable Law and such amounts payable to Licensor
shall be reduced by the amount of taxes deducted and withheld, which shall be
treated as paid to Licensor in accordance with this Agreement.  To the extent
that Licensee is required to deduct and withhold taxes on any payments under
this Agreement, Licensee shall pay the amounts of such taxes to the proper
governmental authority in a timely manner and promptly transmit to the payee an
official tax certificate or other evidence of such withholding sufficient to
enable Licensor to claim such payments of taxes.  Licensor shall provide any tax
forms to Licensee that may be reasonably necessary in order for Licensee not to
withhold tax or to withhold tax at a reduced rate under an applicable bilateral
income tax treaty.  Each Party shall provide the other with reasonable
assistance to enable the recovery, as permitted by Applicable Law, of
withholding taxes, VAT, or similar obligations resulting from payments made
under this Agreement, such recovery to be for the benefit of the Party bearing
such withholding tax or VAT.

 

3.1.9.

Tax Actions.  Notwithstanding anything in this Agreement to the contrary, if an
action, including but not limited to any assignment or sublicense of its rights
or obligations under this Agreement, or any failure to comply with Applicable
Laws or filing or record retention requirements (a “Tax Action”) by a Party
leads to the imposition of withholding tax liability or VAT on the other Party
that would not have been imposed in the absence of a Tax Action or in an
increase in such liability above the liability that would have been imposed in
the absence of such Tax Action, then (i) the sum payable by the Party that
caused the Tax Action (in respect of which such deduction or withholding is
required to be made) shall be increased to the extent necessary to ensure that
the other Party receives a sum equal to the sum which it would have received had
no Tax Action occurred and (ii) the sum payable by the Party that caused a Tax
Action (in respect of which such deduction or withholding is required to be
made) shall be made to the other Party after deduction of the amount required to
be so deducted or withheld, which deducted or withheld amount shall be remitted
in accordance with Applicable Law.  For the avoidance of doubt, a Party shall
only be liable for increased payments pursuant to this Section

 

9

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

to the extent such Party engaged in a Tax Action that created or increased a
withholding tax or VAT on the other Party.

 

3.1.10.

Cooperation.  The Parties agree to cooperate and produce on a timely basis any
tax forms or reports reasonably requested by the other Party in connection with
any payment made by Licensee to Licensor under this Agreement.

 

3.1.11.

Overdue Payments.  Any amount required to be paid by a Party hereunder which is
not paid on the date due shall bear interest, to the extent permitted by law, at
[***] above the [***] day U.S. Dollar LIBOR rate effective for the date such
payment was due, as reported in the Wall Street Journal.  Such interest shall be
computed on the basis of [***] days for the actual number of days payment is
delinquent.

 

3.1.12.

No Credit Against Fees, Payments or Royalties.  Licensee shall not be entitled
to deduct any portion of any amounts paid to any Third Party from the fees,
payments or Royalty Payments due to Licensor pursuant to this Agreement for any
reason, except to the extent required to be paid and paid by Licensee in
accordance to Section 3.1.8.

 

3.2.

[***]

4.

PROTECTION OF INTELLECTUAL PROPERTY RIGHTS

 

4.1.

Patent Prosecution/Patent Costs.  Licensor or its designee shall have the sole
right at its sole discretion and expense, but no obligation, to prosecute,
maintain, renew, extend and defend all Licensed Patents.  Licensor shall be
entitled to

 

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

10

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

abandon, disclaim or allow to lapse the Licensed Patents or any claims therein
at any time and at its sole discretion.

 

4.2.

Infringement by Third Parties.  [***]

 

4.3.

[***]

 

4.4.

Patent Marking.  Licensee may use appropriate patent marking on Licensed
Products where legally permissible.  Licensee shall register or record this
Agreement in a country only if required by law or regulation in such country.

5.

INDEMNIFICATION, REPRESENTATIONS AND WARRANTIES

 

5.1.

Indemnification.

 

5.1.1.

Licensee shall indemnify, defend and hold harmless Licensor, its Affiliates, and
their respective directors, officers, managers, employees, and agents and their
respective successors, heirs and assigns (each an “Indemnitee”), against any
liability, damage, deficiency, loss, cost of expense of any kind (including
reasonable attorneys’ fees and expenses of litigation) incurred by or imposed
upon any Indemnitee as a result of any Third Party claim made or suit brought
against an Indemnitee to the extent the same is relating to (a) any death,
illness, personal injury, property damage or improper business practices arising
out of the development, manufacture, sale, use or other disposition of any
Licensed Product manufactured or sold by Licensee, its Affiliates its
contractors or its Sublicensees (whether based on negligence or other tort,
warranty, strict liability, or any other theory) or (b) any breach of this
Agreement by Licensee.

 

5.1.2.

This Section 5.1 shall survive expiration or termination of this Agreement.

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

11

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

 

5.2.

Warranty Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR
MAKES NO EXPRESS OR IMPLIED WARRANTY INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO ANY OF THE LICENSED PATENTS (INCLUDING THEIR ISSUANCE OR
VALIDITY) OR ANY LICENSED PRODUCTS OR OTHERWISE AND HEREBY DISCLAIMS THE
SAME.  EXCEPT AS PROVIDED BELOW, LICENSOR MAKES NO EXPRESS OR IMPLIED WARRANTY
THAT THE MANUFACTURE, USE OR SALE OF ANY LICENSED PRODUCT WILL NOT INFRINGE ANY
PATENT OR OTHER RIGHT OF LICENSOR OR ANY THIRD PARTY AND HEREBY DISCLAIMS THE
SAME.

 

5.3.

Representations and Warranties of Licensor.  Licensor hereby represents and
warrants to Licensee that Licensor has the full right and authority to execute
and perform this Agreement and the execution and performance of this Agreement
by Licensor will not conflict with, cause a default under or violate any
existing contractual obligation that may be owed by Licensor to any Third Party.

 

5.4.

Representations and Warranties of Licensee.  Licensee hereby represents and
warrants to Licensor that Licensee has the full right and authority to execute
and perform this Agreement and the execution and performance of this Agreement
by Licensee will not conflict with, cause a default under or violate any
existing contractual obligation that may be owed by Licensee to any Third Party.

 

5.5.

Anti-Bribery and Anti-Corruption Laws.  With respect to the activities
contemplated under this Agreement, each Party shall comply with the U.S. Foreign
Corrupt Practices Act (FCPA), the United Kingdom Bribery Act 2010 (UKBA) and any
other applicable anti-bribery or anti-corruption laws (“Compliance Laws”).  With
respect to the activities contemplated under this Agreement, each Party
represents and warrants to each other that neither it, nor its respective
Affiliates, nor to its knowledge, any directors, officers, employees, nor to its
knowledge, any consultant, agent or representative or other person acting on its
behalf has taken or will take any action, directly or indirectly, to pay, offer,
promise or authorize the payment, or giving of anything of value to any
Government Official, or to any person, and has not accepted and will not accept
a payment for any item of value or benefit, regardless of value, (a) for the
purpose of (i) influencing any act or decision of such Government Official(s) or
person in their official capacity, including the failure to perform an official
function, in order to assist it or its Affiliates or any beneficiary of it in
obtaining or retaining business, or directing business to any third party, (ii)
securing an improper advantage, (iii) inducing such Government Official(s) or
person to use their influence to affect or influence any act or decision of a
government entity, as applicable, or commercial enterprise, as applicable, in
order to assist it or any person related to it, its Affiliates or any
beneficiary of it in obtaining or retaining business, or directing business to
any third party, or (iv) providing an unlawful personal gain or benefit, of
financial or other value, to such Government

 

12

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

Official(s) or person; (b) to improperly obtain or retain business or to gain an
improper advantage; or (c) otherwise for the benefit of it, or any of its
Affiliates in violation of any federal, state, local, municipal, foreign,
international, multinational or other administrative law.

With respect to the activities contemplated by this Agreement, there will be no
false or fictitious entries made in the books or records of either party
relating to any payment that applicable anti-corruption, anti-bribery and money
laundering-related legal requirements, including Compliance Laws, prohibits, and
neither party will establish or maintain a secret or unrecorded fund for use in
making any such payments.

As used herein, “Government Official” means:  (i) any elected or appointed
official of a Foreign Government (e.g., a member of a ministry of health), (ii)
any employee or individual acting for or on behalf of a Foreign Government
official, Foreign Government agency, or enterprise performing a function of, or
owned or controlled by, a Foreign Government, (iii) any non-U.S. political party
officer, candidate for foreign political office, or employee or individual
acting for or on behalf of a foreign political party, or candidate for foreign
political office, (iv) any employee or individual acting for or on behalf of a
public international organization, (v) any member of a royal family or member of
a Foreign Government military and (vi) any individual otherwise categorized as
an official of a Foreign Government under local legal requirements.  For
purposes of this definition, “Foreign Government” includes all levels and
subdivisions of non-U.S. governments (i.e., local, regional, or national and
administrative, legislative, or executive).  Without limiting the generality of
the foregoing and for the avoidance of doubt, for purposes of this Agreement,
all Foreign Government employees and employees of enterprises owned or
controlled by Foreign Governments (e.g., doctors employed in hospitals owned or
controlled by Foreign Governments, researchers employed by universities owned or
controlled by Foreign Governments, and Foreign Government ministers, civil
servants, and regulators) are considered Government Officials.

6.

TERM AND TERMINATION

 

6.1.

Term.  This Agreement will commence on the Effective Date and will remain in
effect on a country-by-country basis until all claims in all Licensed Patents
have expired or been irretrievably abandoned in such country (the “Term”).

 

6.2.

Termination by Licensor.

 

6.2.1.

Termination for Cause.  Licensor shall have the right to terminate this
Agreement and the license granted hereunder in its entirety upon the occurrence
of any of the following events:

 

(i)

Licensee fails to pay or cause to be paid any payment which has become due to
Licensor under this Agreement and has not cured

 

13

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

such non-payment within [***] days after written notice from Licensor to
Licensee specifying such non-payment.

 

(ii)

Licensee is in breach of or default under any material provision of this
Agreement other than a payment obligation referred to in Section 6.2.1(i) and
has not cured such breach or default [***] days after written notice from
Licensor to Licensee specifying the nature of such breach or default.

 

6.2.2.

[***]

 

6.3.

Bankruptcy Event.  Licensor may, at its option, terminate this Agreement
immediately upon notice to Licensee if a Bankruptcy Event occurs with respect to
the Licensee.

 

6.4.

Termination by Licensee.  Licensee shall have the right to terminate this
Agreement immediately upon [***] days’ written notice to Licensor.

 

6.5.

Effect of Termination.

 

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

14

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

 

6.5.1.

Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either Party from any obligation that matured prior to the
effective date of such termination.

 

6.5.2.

Licensor’s right to receive all payments accrued under Section 3.1 hereof, and
the provisions of Section 3.1, 4.2 (Infringement by Third Parties) (but only
with respect to infringement occurring prior to termination), 5.1
(Indemnification), 5.2 (Warranty Disclaimer), 7 (Confidentiality) and 8
(General) shall survive termination of this Agreement for any reason.

7.

CONFIDENTIALITY

 

7.1.

Obligations.  The Receiving Party will protect all Confidential Information
against unauthorized disclosure to Third Parties with the same degree of care as
the Receiving Party uses for its own similar information, but in no event less
than a reasonable degree of care.  The Receiving Party may disclose the
Confidential Information to (1) its Affiliates, and their respective directors,
officers and employees, subcontractors, current and prospective respective
licensees and Sublicensees, consultants, attorneys, accountants, banks and
investors who have a need to know such information, and (2) if the Receiving
Party is Licensor, Third Parties considering entering an agreement for the
assignment of Licensor’s rights to receive some or all of the payments due under
this Agreement ((1) and (2) collectively, “Recipients”), provided that the
Receiving Party shall hold such Recipients to written obligations of
confidentiality with terms and conditions at least as restrictive as those set
forth in this Agreement.  Both Licensor and Licensee are a Receiving Party with
respect to this Agreement and its terms.  Licensor and Licensee may disclose, on
a confidential basis, the existence of this Agreement and the licenses granted
by it to their current and prospective respective licensees and Sublicensees, as
well as (on a confidential basis) any provisions of Section 3 that may directly
impact such current and prospective respective licensees and Sublicensees.

 

7.2.

Exceptions.  The restrictions set forth in this Section 7 shall not apply to any
Confidential Information that the Receiving Party is required to disclose under
Applicable Laws (including the securities laws) or a court order or other
governmental order, provided that the Receiving Party:  (a) provides the
Disclosing Party with prompt notice of such disclosure requirement if legally
permitted, (b) affords the Disclosing Party a reasonable opportunity to oppose,
limit or secure confidential treatment for such required disclosure if legally
permitted and (c) if the Disclosing Party is unsuccessful in its efforts
pursuant to subsection (b), discloses only that portion of the Confidential
Information that the Receiving Party is legally required to disclose as advised
by the Receiving Party’s legal counsel.

 

7.3.

Notwithstanding Section 7.2, the Licensee may disclose the following information
to the extent required under Applicable Laws (including the securities laws)
without complying with clauses 7.2(a), (b) and (c), but Licensee will seek to

 

15

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

secure confidential treatment of as much of such information as permitted by the
governing authority requiring the disclosure:

 

(a)

the name of the Licensor as licensor of the Licensed Patents to the Licensee;

 

(b)

a general description of the subject matter of this Agreement, other than the
financial terms, conforming with the following description:  “Nexvet received a
nonexclusive license to certain members of the Pfizer portfolio of patents for
anti-NGF antibodies”;

 

(c)

the amount of any material payment made or to be made to the Licensor under this
Agreement;

 

(d)

a statement that royalties payable under the Agreement vary with sales and are
calculated at a maximum of [***]% of Net Sales or less.

For avoidance of doubt, Section 7.3 does not permit disclosure of the Agreement
except as set forth in Sections 7.1 and 7.2.

8.

GENERAL

 

8.1.

Assignment.  Neither Party may assign its rights and obligations under this
Agreement without the other Party’s prior written consent, except that:  (a)
Licensor may assign to a Third Party its rights to receive some or all of the
payments payable hereunder, (b) each Party may assign its rights and obligations
under this Agreement or any part hereof to one or more of its Affiliates without
the consent of the other Party; (c) Licensee may assign its rights and
obligations under this Agreement to any Third Party to which Licensee transfers
on a worldwide basis substantially all of the assets and other rights and
interests of Licensee specifically necessary for, involved in or related to the
development, manufacture, marketing, commercialization or importation of the
Licensed Products, and d) Licensor may assign its rights and obligations to a
Third Party acquiring all of Licensor’s business or any portion of Licensor’s
business that includes the Licensed Patents.  In the cases of (c) and (d) of
this Section, (1) the assigning Party shall provide the other Party with prompt
written notice of any such assignment, and (2) the permitted assignee must agree
in writing with the non-assigning Party to assume all obligations of the
assigning Party and be bound by all of the terms and conditions of this
Agreement.  No permitted assignment shall relieve the assigning Party of
liability for its obligations hereunder.  Any attempted assignment in
contravention of the foregoing shall be void.

 

8.2.

Publicity.  Neither Party shall issue any news release or other public
announcement, whether written or oral, relating to this Agreement, including any
of its terms, or to the performance of either Party hereunder without the prior
written consent of the other Party, not to be unreasonably withheld.

 

8.3.

Use of Name.  Neither Party shall use the name of the other in connection with
this Agreement, the Licensed Patents, the Licensed Products or any related
matter

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

16

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

in any press releases, public announcements, public website, or other publicity
or advertising materials unless required to do so by law or to comply with
regulatory requirements.

 

8.4.

Entire Agreement/Amendments.  This Agreement constitutes the entire and only
agreement between the Parties relating to Licensed Patents, and all prior
negotiations, representations, agreements and understandings are superseded
hereby.  No agreements amending, altering or supplementing the terms hereof may
be made except by means of a written document signed by a duly authorized
representative of each Party.

 

8.5.

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given:  (a)
upon delivery, when delivered personally (with written confirmation of receipt),
or (b) [***] Days after the date of posting, when sent by an internationally
recognized overnight delivery service, in each case to the appropriate addresses
set forth below (or to such other addresses as a Party may designate by written
notice):

 

If to LICENSOR:

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

USA

Attention:  Roy F. Waldron, Chief Patent Counsel

 

 

 

with a copy to:

 

 

 

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

USA

Attention:  General Counsel

 

 

If to LICENSEE:

Nexvet Ireland Limited

Unit 5, Sragh Technology Park

Rahan Road, Tullamore

County Offaly, Ireland R35 FR98

Attention:  Mark Heffernan, CEO

 

 

 

With a copy to:

 

 

 

Nexvet Ireland Limited

c/ - Nexvet Australia Pty Ltd, Level 8, 31 Queens Street

Melbourne, Victoria, 3000

Attention:  The Company Secretary;

and an electronic copy to company.secretary@nexvet.com

 

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

17

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

 

8.6.

Dispute Resolution/Arbitration.

 

8.6.1.

General.  Except for disputes regarding whether a product is a “Licensed
Product”, any disputes, controversies or other claims arising out of this
Agreement, its interpretation, validity, performance, enforceability, breach or
termination (“Disputes”) that are not settled amicably shall be referred by
sending written notice of the Dispute to the other Party for final and binding
arbitration with the office of the American Arbitration Association in New York
County, New York in accordance with the then-prevailing commercial arbitration
rules of the American Arbitration Association.

 

8.6.2.

Number of Arbitrators.  The arbitration shall be settled by a panel of three (3)
arbitrators who are neutral to the Parties, and the Parties shall endeavor to
jointly appoint the panel of arbitrators.  If the Parties fail to jointly
appoint the panel within [***] days of the arbitration being initiated, the
appointment shall be made by the American Arbitration Association.

 

8.6.3.

Powers of the Arbitrator

 

(a)

The arbitrator is authorized to award to the prevailing Party, if a prevailing
party is determined by the arbitrator, such Party’s costs and expenses,
including attorneys’ fees.

 

(b)

The arbitrator may not award punitive, exemplary, or consequential damages, nor
may the arbitrator apply any multiplier to any award of actual damages, except
as may be required by statute.

 

(c)

The arbitrator shall have the discretion to hear and determine at any stage of
the arbitration any issue asserted by any Party to be dispositive of any claim
or counterclaim, in whole or part, in accordance with such procedure as the
arbitrator may deem appropriate, and the arbitrator may render an award on such
issue.

 

(d)

In addition to the authority conferred on the arbitrator by the rules designated
in this Agreement, and without prejudice to any provisional measures that may be
available from a court of competent jurisdiction, the arbitrator shall have the
power to grant any provisional measures that the arbitrator deems appropriate,
including but not limited to provisional injunctive relieve, and any provisional
measures ordered by the arbitrator may, to the extent permitted by Applicable
Law, be deemed to be a final award on the subject matter of the measures and
shall be enforceable as such.

 

8.7.

Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed under the laws in effect in the State of New York, United States
without giving effect to any conflicts of laws provision thereof or of any other
jurisdiction

 

***Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

18

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

that would produce a contrary result.  Section 8.6 does not intend to deprive
any New York court of competent jurisdiction with respect to its power to issue
a pre-arbitral injunction, pre-arbitral attachment or other order in aid of
arbitration proceedings or the enforcement of any judgment or award.  In any
such action and for disputes regarding whether a product is a “Licensed
Product”, the state or federal courts of New York shall have exclusive
jurisdiction over any action brought to enforce this Agreement, and each of the
Parties hereto irrevocably:  (a) submits to such exclusive jurisdiction for such
purpose; (b) waives any objection which it may have at any time to the laying of
venue of any proceedings brought in such courts; (c) waives any claim that such
proceedings have been brought in an inconvenient forum, (d) further waives the
right to object with respect to such proceedings that any such court does not
have jurisdiction over such Party, and (e) consents to service of process in the
manner provided by Section 8.5.

 

8.8.

Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER
ECONOMIC LOSSES, OR FOR INJURY TO PERSONS OR PROPERTY) ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS WHETHER SUCH
PARTY KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH DAMAGES.  EXCEPT FOR THE
LIABILITY ARISING OUT OF SECTION 5.1, EACH PARTY’S AGGREGATE LIABILITY FOR ALL
DAMAGES OF ANY KIND RELATING TO THIS AGREEMENT OR ITS SUBJECT MATTER SHALL NOT
EXCEED THE AMOUNT PAID BY LICENSEE TO LICENSOR UNDER THIS AGREEMENT DURING THE
TWELVE (12) MONTHS PRECEDING THE ACTION OR EVENT FROM WHICH THE LIABILITY
AROSE.  The foregoing exclusions and limitations shall apply to all claims and
actions of any kind, whether based on contract, tort (including but not limited
to negligence), or any other grounds.

 

8.9.

Headings.  Headings included herein are for convenience only, and shall not be
used to construe this Agreement.

 

8.10.

Independent Contractors.  For the purposes of this Agreement and all services to
be provided hereunder, each Party shall be, and shall be deemed to be, an
independent contractor and not an agent, partner, joint venturer or employee of
the other Party.  Neither Party shall have authority to make any statements,
representations or commitments of any kind, or to take any action which shall be
binding on the other Party, except as may be explicitly provided for herein or
authorized in writing.

 

8.11.

Severability.  If any provision of this Agreement shall be found by a court of
competent jurisdiction to be void, invalid or unenforceable, the same shall
either be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of this
Agreement.

 

1.1.



 

19

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

 

8.12.

Force Majeure.  Neither Party shall be responsible or liable to the other Party
for nonperformance or delay in performance of any terms or conditions of this
Agreement due to acts or occurrences beyond the control of the nonperforming or
delayed Party, including, but not limited to, acts of God, acts of government,
wars, riots, strikes or other labor disputes, shortages of labor or material,
fires, and floods, provided the nonperforming or delayed Party provides to the
other Party written notice of the existence of and the reason for such
nonperformance or delay.

 

8.13.

No Waiver.  Failure of either Party to enforce a right under this Agreement
shall not act as a waiver of that right or the ability to later assert that
right relative to the particular situation involved or to terminate this
Agreement arising out of any subsequent default or breach.

 

8.14.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall constitute an original document, but all of which shall
constitute the same Agreement.

[signature page follows]

 

 

20

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

NEXVET IRELAND LIMITED

 

PFIZER INC.

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

21

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

Schedule 1.14

Licensed Patents

 

[***]

 

 

***The contents of this Schedule have been omitted pursuant to a request for
confidential treatment and filed separately with the Commission.

 

--------------------------------------------------------------------------------

Pfizer-Nexvet CONFIDENTIAL

 

 

Schedule 1.15

A non-human or non-humanized antibody obtained by feline, canine or equine
speciation of rat antibody αD11 having the same complementary determining
regions (CDRs) as rat antibody αD11.  The variable heavy and light chain
sequences, including the CDR sequences, of rat antibody αD11 are set forth in
Figure 1 (B) and (C) of Gearing et al., A Fully Caninised Anti-NGF Monoclonal
Antibody for Pain Relief in Dogs, BMC Veterinary Research 2013, 9:226.  The
caninised antibody NV-01 is shown in these Figures to have the same CDRs as the
rat antibody αD11.

 

 